Citation Nr: 0900303	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  05-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder, diagnosed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.

In December 2008, the Board granted a motion to advance this 
case on the docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 
C.F.R. § 20.900(c) (2008).  


FINDINGS OF FACT

1.  An injury or disease of the lumbosacral spine was 
manifest during service. 

2.  The veteran's current lumbosacral spine disorder, 
diagnosed as degenerative disc disease, is related to 
service.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, a 
lumbosacral spine disorder, diagnosed as degenerative disc 
disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the veteran is claiming entitlement to 
service connection for a lumbosacral spine disorder.  
Specifically, he contends that his currently-diagnosed 
degenerative disc disease is the result of a back injury in 
service.  

Service treatment records indicate that the veteran sought 
treatment for a low back injury in service.  Specifically, a 
December 1962 note reflected a one-week history of lower back 
pain, and X-ray findings revealed spina bifida occulta of S-
1.   Then, in October 1964, X-rays revealed slight lumbar 
scoliosis with arthritic changes of bodies or facets.  Spina 
bifida occulta of S1 was also present, without sacralization 
of L5.  

Of importance, while a history of generalized "back 
problems" since high school football was noted in the 
December 1962 treatment report, the veteran was entitled to a 
presumption of being in sound condition at the time he 
entered the service.  Specifically, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.

The Board finds that a back disorder was not "noted" at the 
time of the veteran's examination, acceptance, and enrollment 
into active military service.  According to his enlistment 
examination in March 1949, the examiner noted "normal" 
findings of the spine.  Because a back disorder was not 
"noted" upon service entrance, the veteran is entitled to 
the statutory presumption that he was of sound condition, and 
clear and convincing evidence must be shown in order to rebut 
the presumption.

In determining whether the presumption is rebutted by clear 
and convincing evidence, the Board acknowledges an October 
1964 treatment report reflects a history of intermittent 
lumbosacral strain since 1952, more than three years after 
the veteran entered the service.  Significantly, with the 
exception of the December 1962 statement referencing 
generalized back problems since participation in high school 
football, there is no other evidence of record suggesting 
that his back disorder predated service.  

In consideration of the above, the Board finds that the 
record does not contain clear and convincing evidence that 
the veteran's lumbosacral spine disorder pre-existed service.  
Accordingly, the presumption applies, and he is presumed to 
have entered service without a back disorder.

Having found that the veteran did not have a preexisting back 
condition prior to entering active duty, the Board finds that 
his current lumbosacral spine disorder began in service.  
While there were no objective findings of chronic back 
pathology noted upon his separation examination in April 
1969, the Board nonetheless finds that service treatment 
records are positive for recurrent lumbosacral spine 
pathology.  

Next, the evidence also indicates continuous complaints of 
back pain since service.  According to correspondence 
submitted April 2002, the veteran's previous employer 
indicated that, from 1976 through 1987, he witnessed several 
episodes of incapacitating back pain.  Further, his daughter, 
in a September 2002 statement, indicated that she observed 
periods of low back pain from 1970 and throughout the 1980s, 
and private treatment records from 1997, taken pursuant to a 
contemporaneous exacerbation, indicated a lengthy history of 
back problems.  

In addition to the documented post-service treatment records, 
the Board has considered the veteran's statements asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Next, the Board has reviewed the evidence of record 
suggesting a medical nexus between active duty service and 
current complaints.  The veteran was specifically diagnosed 
with degenerative disc changes, with facet arthropathy and 
mild levoscoliosis of the lumbar spine, as a result of a May 
2003 VA examination.  

The Board recognizes the VA opinion provided in June 2003, 
which determined that the veteran's current back disorder was 
not related to service, but finds a conflicting private 
medical opinion of August 2005 to be of equal or higher 
probative value.  The August 2005 private medical opinion, 
which also closely reviewed the veteran's service medical 
records, opined that his current degenerative changes are 
"more likely than not" related to his documented service 
back injury that occurred in the 1960s. 

Where, as in this veteran's case, there is an apparent 
difference of medical opinion, the United States Court of  
Appeals for Veterans Claims (Court) has stated that "[i]t is  
the responsibility of the BVA . . . to assess the credibility  
and weight to be given the evidence."  Hayes v. Brown, 5  
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet.  
App. 190, 192-93 (1992)).  

With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet.  App. 467, 470-71 
(1993).  

In this case, the Board places equal probative value on the 
two conflicting medical opinions.  Both the VA examiner and 
the private physician reviewed service treatment records and 
the veteran's medical history.  Moreover, both opinions 
provided well-supported reasons and bases for finding whether 
his back disorder was most reasonably caused by active 
service.  For these reasons, the Board finds that the medical 
evidence is in equipoise with regard to the issue of whether 
a nexus exists between his current back disorder and active 
duty service.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinions of record that is favorable to 
the veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise.

Accordingly, the Board resolves doubt in the veteran's favor 
and finds that the evidence supports service connection for a 
lumbosacral spine disorder.  As such, the appeal is granted. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended) and 3.326(a) (2008).  

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


ORDER

Service connection for a lumbosacral spine disorder, 
diagnosed as degenerative disc disease, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


